Title: Thomas Jefferson to Joseph Milligan, 19 October 1811
From: Jefferson, Thomas
To: Milligan, Joseph


          
                  Sir 
                   
                     Monticello 
                     Oct. 19. 11
           I have at two or three different dates written to ask the favor of you to let me know how much I am in your debt, but have received no answer. if you will be so good as to inform me, it shall be promptly remitted, as it should have been long ago, had the amount been known to me. 
		  should you in the mean time have been able to get the 7th & 8th vols of the Scientific dialogues I shall be glad to recieve them by post. the whole of the 8. vols would be well worthy of reprinting, there being no book on the same subject equal to it for general use. accept my best wishes & respects
          
            Th:
            Jefferson
        